Citation Nr: 1023790	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-37 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than December 28, 
2007 for assignment of a 40 percent disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to 
September 1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2008, 
a statement of the case was issued in August 2009, and a 
substantive appeal was received in September 2009.  A Board 
hearing at the local RO was held in April 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On September 5, 2006, the Veteran filed an informal claim 
for an increased rating for his service-connected hearing 
loss.

2.  It was not factually ascertainable prior to September 5, 
2006, that the Veteran's service-connected hearing loss had 
increased in severity so as to meet the criteria for a 40 
percent rating.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of September 
5, 2006, (but no earlier) for a 40 percent evaluation for the 
Veteran's service-connected bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. 
§§  3.155, 3.157, 3.400, Part 4, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in December 2006 and March 2008 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in December 2006 and March 2008, which 
was prior to the July 2008 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an earlier effective date, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, both the 
December 2006 and Mach 2008 letters gave notice of the types 
of evidence necessary to establish an effective date for the 
disability on appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records, a VA 
examination report and a hearing transcript.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in June 2008, which 
showed that he met the criteria for a 40 percent disability 
rating for his hearing loss.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the issue of entitlement to an 
effective date earlier than December 28, 2007 for assignment 
of a 40 percent disability rating for bilateral hearing loss.  
The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  The mere presence of 
medical evidence of a disability does not constitute a claim; 
rather, the veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not 
raised by the claimant.  Brannon v. West, 12 Vet.App. 32, 35 
(1998).

In a June 2002 rating decision, the RO continued a 
noncompensable evaluation for the Veteran's hearing loss.  As 
the Veteran did not initiate an appeal to this decision, the 
June 2002 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The first submission by the Veteran following 
this decision was when the Veteran filed an informal claim 
seeking increased ratings for his service-connected 
disabilities on September 5, 2006.  Subsequently, in the July 
2008 rating decision, the RO granted service connection for 
right ear hearing loss and assigned a 40 percent disability 
evaluation for bilateral hearing loss, effective December 28, 
2007.  With consideration of the above analysis that the June 
2002 rating decision is final, and the first claim for an 
increase, received thereafter, was received on September 5, 
2006, the general rule, as provided at 38 C.F.R. 
§ 3.400(o)(1), is that the effective date of the award of an 
increased evaluation is the date of the Veteran's claim, 
September 5, 2006, or the date entitlement is shown, 
whichever is later.  

The Board must consider whether it was factually 
ascertainable the year prior to September 5, 2006, that the 
criteria for a 40 percent rating had been met.  
Significantly, there are no pertinent treatment records 
during the applicable time period that demonstrate an 
increase in severity of the Veteran's hearing loss disability 
to meet the 40 percent criteria.  Thus, the Board must 
conclude that it was not factually ascertainable prior to 
September 5, 2006, that the criteria for a 40 percent rating 
had been met.  Therefore, the Board finds that an effective 
date of September 5, 2006, the date of receipt of the 
Veteran's claim, for the award of a 40 percent disability 
rating for bilateral hearing loss is warranted as that is the 
later of the two dates available for assignment pursuant to 
the regulations.


ORDER

An effective date of September 5, 2006, but no earlier, for a 
40 percent disability rating for bilateral hearing loss is 
granted, subject to laws and regulations applicable to 
payment of VA benefits



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


